Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-25 directed to Invention II, non-elected without traverse.  Accordingly, claims 21-25 have been cancelled.
Claim Interpretation
Applicant has argued in the response filed 10/25/2021 that “plastic securement mechanism” does not invoke 35 USC 112(f). After further consideration of the language accompanying “plastic securement mechanism” in claims 1 and 14, the interpretation previously stated by the Examiner in the action dated 08/23/2021 has been withdrawn.
In particular, claims 1 and 14 describe structure associated with the plastic securement mechanism which allows it to perform “securement”, thereby overcoming any interpretation of 35 USC 112(f).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 21-25 are cancelled without prejudice or disclaimer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, along with the additional structural and functional requirements, the claims require that the plastic securement mechanism extends from one or more plastic wires of the plastic wire guard. The closest prior art of record is comprised of Eskew, Jones, and Sauer. None of Eskew, Jones, and Sauer suggest the extension of the securement mechanism from a wire of the outdoor unit’s wire guard. In theory, there are limited places that one of ordinary skill in the art could place the plastic securement mechanism on the wire guard of Eskew, but obviousness requires more than the possibility of such placement in an area or element that appears in the prior art. Obviousness, in the instant case, requires that one of ordinary skill in the art be motivated or otherwise inclined to do so. Since such placement is not considered within the general knowledge of the art (for example, rudimentary knowledge of heat transfer or knowing that screws are utilized for fastening in general are considered within “general knowledge”), the prior art must provide teaching, suggestion, or motivation to extend the securement mechanism from a wire of the wire guard. Since the closest prior art does not provide such teaching, suggestion, or motivation, claims 1 and 14 are non-obvious and deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763